Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 7, 14, 17, and 19 objected to because of the following informalities:  
Claim 1, lines 2, 5, 9, and 11, the bulleted lines are improper
Claim 6, line 3, the recitation “clearance fit is provided first and the third cylinder surface” is worded awkwardly
Claim 7, line 3, the recitation “clearance fit is provided second and the fourth cylinder surface” is worded awkwardly
Claim 14, lines 2, 5, 9, and 11, the bulleted lines are improper
Claim 17, lines 2, 5, 9, 11, 13, and 15-18, the bulleted lines are improper
Claim 19, lines 2, 5, 9, 11, 13, and 15-18, the bulleted lines are improper
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a locking mechanism which is configured for fixing the first and second holder parts to the adjusted milling width in claims 1, 14, 17 and 19, and an adjustment adapter which is configured for adjusting the position of the spacer element in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Spector (US20060086424).
Regarding claim 14, Spector teaches a milling tool holder, comprising:  a first holder part (24) having a first cutting insert receptacle which is configured to receive a first cutting insert and having a second cutting insert receptacle which is configured to receive a second cutting insert (See modified Fig. 1 depicting the first holder part 24 and the cutting inserts and receptacles);  a second holder part (20) which is variably positionable with respect to the first holder part along a longitudinal axis in order to adjust a milling width (See Fig. 3a, 3b, and paragraph 0025 describing the adjustability of the milling width), wherein the second holder part comprises a third cutting insert receptacle for receiving a third cutting insert and a fourth cutting insert receptacle for receiving a fourth cutting insert (See Modified Fig. 1 and paragraph 0024 describing the structure of the second holder part and its cutting inserts and receptacles);  a spacer element (30) which is arranged between the first holder part (24) and the second holder part (20) and which is configured for adjusting the milling width (See Fig. 3a, 3b, and paragraph 0027 describing the spacer element 30 supporting the cutters);  a locking mechanism (10) which is configured to fix the first (24) and second holder parts (20) to the adjusted milling width (See Fig. 3a, 3b , and paragraph 0024-0025), wherein the first holder part (24) and the second holder part (20) are positioned with respect to one another in such a manner that the third cutting insert receptacle is arranged in the circumferential direction between the first cutting insert receptacle and the second cutting insert receptacle, and in that the second cutting insert receptacle is arranged in the circumferential direction between the third cutting insert receptacle and the fourth cutting insert receptacle (See modified Fig. 1 depicting the positioning of the first, second, third, and fourth cutting inserts and receptacles), and wherein the spacer element (30) comprises a first annular contact surface which abuts the second holder part (20) and is arranged perpendicularly to the longitudinal axis (See modified Fig. 3a depicting the spacer element 30 with a first annular contact surface abutting the second holder part 20 ).

    PNG
    media_image1.png
    718
    906
    media_image1.png
    Greyscale

Modified Fig. 1 of Spector (US20060086424).

    PNG
    media_image2.png
    768
    891
    media_image2.png
    Greyscale

Modified Fig. 3a of Spector (US20060086424).
Regarding claim 15, Spector further teaches the milling tool holder as claimed in claim 14, wherein the second holder part (20) comprises a second annular contact surface which corresponds to the first annular contact surface and contacts said first annular contact surface (See modified Fig. 3a depicting the first and second annular contact surfaces).
Regarding claim 16, Spector further teaches the milling tool holder as claimed in claim 15, wherein the second annular contact surface is arranged perpendicularly to the longitudinal axis (See modified Fig. 3a depicting the second annular contact surface arranged perpendicularly to the longitudinal axis).
Regarding claim 17, Spector teaches a milling tool, comprising: a first holder part (24) having a first cutting insert receptacle which is configured to receive a first cutting insert and having a second cutting insert receptacle which is configured to receive a second cutting insert (See modified Fig. 1 depicting the first and second cutting inserts and receptacles); a second holder part (20) which is variably positionable with respect to the first holder part along a longitudinal axis in order to adjust a milling width (See Fig. 3a, 3b, and paragraph 0025 describing the adjustability of the milling width) wherein the second holder part (20) comprises a third cutting insert receptacle for receiving a third cutting insert and a fourth cutting insert receptacle for receiving a fourth cutting insert (See modified Fig. 1 depicting the third and fourth cutting inserts and receptacles); a spacer element (30) which is arranged between the first holder part (24) and the second holder part (20) and which is configured for adjusting the milling width (See Fig. 3a, 3b, and paragraph 0027 describing the spacer element 30 supporting the cutters); a locking mechanism (10) which is configured to fix the first (24) and second holder parts (20) to the adjusted milling width (See Fig. 3a, 3b , and paragraph 0024-0025 describing the first holder part 24 and second holder part 20 being fixed onto the locking mechanism 10); a first cutting insert which is arranged in the first cutting insert receptacle (See modified Fig. 1); a second cutting insert which is arranged in the second cutting insert receptacle (See modified Fig. 1); a third cutting insert which is arranged in the third cutting insert receptacle (See modified Fig. 1); a fourth cutting insert which is arranged in the fourth cutting insert receptacle (See modified Fig. 1) wherein the first holder part (24) and the second holder part (20) are positioned with respect to one another in such a manner that the third cutting insert is arranged in the circumferential direction between the first cutting insert and the second cutting insert, and in that the second cutting insert is arranged in the circumferential direction between the third cutting insert and the fourth cutting insert (See modified Fig. 1 depicting the positions of the first, second, third, and fourth cutting insets and receptacles), wherein the first holder part (24) comprises a first cylinder surface which is configured to center the spacer element (30) (See modified Fig. 3a depicting the first cylinder surface), wherein the first cylinder surface extends symmetrically to the longitudinal axis (See modified Fig. 1 depicting the symmetrical nature of the first cylinder surface), and wherein the second holder part (20) comprises a second cylinder surface which is configured to center the spacer element (30) (See modified Fig. 3a depicting the second cylinder surface), wherein the second cylinder surface extends symmetrically to the longitudinal axis (See modified Fig. 3a depicting the symmetrical nature of the second cylinder surface).
Regarding claim 18, Spector further teaches the milling tool as claimed in claim 17, wherein the first and the second cutting inserts protrude from the first holder part (24) in a first direction which is parallel to the longitudinal axis (See modified Fig. 3a depicting the direction the first and second cutting inserts protrude in), and wherein the third and the fourth cutting inserts protrude from the second holder part (20) in a second direction which is in an opposite direction to the first direction (See modified Fig. 3a depicting the second direction in which the third and fourth cutting inserts protrude in).
Regarding claim 19, Spector teaches  a milling tool, comprising: a first holder part (24) having a first cutting insert receptacle which is configured to receive a first cutting insert and having a second cutting insert receptacle which is configured to receive a second cutting insert (See modified Fig. 1 depicting the first and second cutting inserts and receptacles); a second holder part (20) which is variably positionable with respect to the first holder part along a longitudinal axis in order to adjust a milling width (See Fig. 3a, 3b, and paragraph 0025 describing the adjustability of the milling width), wherein the second holder part (20) comprises a third cutting insert receptacle for receiving a third cutting insert and a fourth cutting insert receptacle for receiving a fourth cutting insert (See modified Fig. 1 depicting the third and fourth cutting inserts and receptacles); a spacer element (30) which is arranged between the first holder part (24) and the second holder part (20) and which is configured for adjusting the milling width (See Fig. 3a, 3b, and paragraph 0027 describing the spacer element 30 supporting the cutters); a locking mechanism (10) which is configured to fix the first (24) and second holder parts (20) to the adjusted milling width (See Fig. 3a, 3b , and paragraph 0024-0025 describing the first holder part 24 and second holder part 20 being fixed onto the locking mechanism 10); a first cutting insert which is arranged in the first cutting insert receptacle (See modified Fig. 1); a second cutting insert which is arranged in the second cutting insert receptacle (See modified Fig. 1); a third cutting insert which is arranged in the third cutting insert receptacle (See modified Fig. 1); a fourth cutting insert which is arranged in the fourth cutting insert receptacle wherein the first holder part (24) and the second holder part (20) are positioned with respect to one another in such a manner that the third cutting insert is arranged in the circumferential direction between the first cutting insert and the second cutting insert, and in that the second cutting insert is arranged in the circumferential direction between the third cutting insert and the fourth cutting insert (See modified Fig. 3a depicting the position of the first, second, third, and fourth cutting inserts and receptacles), and wherein the spacer element (30) comprises a first annular contact surface which abuts the second holder part (20) and is arranged perpendicularly to the longitudinal axis (See modified Fig. 3a depicting the spacer element 30 abutting the second holder part 20).
Regarding claim 20, Spector further teaches the milling tool as claimed in claim 19, wherein the first and the second cutting inserts protrude from the first holder part (24) in a first direction which is parallel to the longitudinal axis (See modified Fig. 3a depicting the first direction in which the first and second cutting inserts protrude in), and wherein the third and the fourth cutting inserts protrude from the second holder part (20) in a second direction which is in an opposite direction to the first direction (See modified Fig. 3a depicting the second direction in which the third and fourth cutting inserts protrude in).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bosek (US4936717) in view of Yokota (JP2010000569).
Regarding claim 1, Bosek teaches a milling tool holder, comprising: a first holder part (30) having a first cutting insert receptacle which is configured to receive a first cutting insert and having a second cutting insert receptacle which is configured to receive a second cutting insert (See modified Fig. 1 depicting the first holder part 30 with the insert receptacles); a second holder part (25, 35)  which is variably positionable with respect to the first holder part (30) along a longitudinal axis in order to adjust a milling width (See Fig. 1 and Fig. 8 depicting the change in milling width), wherein the second holder part (25, 35) comprises a third cutting insert receptacle for receiving a third cutting insert and a fourth cutting insert receptacle for receiving a fourth cutting insert (See Modified Fig. 1 depicting the second holder part 25,35 with the third and fourth insert receptacles); a spacer element (45) which is arranged between the first holder part (30) and the second holder part (25, 35) and which is configured for adjusting the milling width (See Fig. 5 depicting the spacer element 45); a locking mechanism (87) which is configured to fix the first (30) and second holder parts (25, 35) to the adjusted milling width (See Fig. 8 and paragraph 14), wherein the first holder part (30) comprises a first cylinder surface which is configured to center the spacer element (45) (See modified Fig. 8 depicting the first cylinder surface), wherein the first cylinder surface extends symmetrically to the longitudinal axis (See modified Fig. 8 depicting the symmetrical nature of the first cylinder surface), and wherein the second holder part (25, 35) comprises a second cylinder surface which is configured to center the spacer element (45) (See modified Fig. 8 depicting the second cylinder surface), wherein the second cylinder surface extends symmetrically to the longitudinal axis (See modified Fig. 8 depicting the symmetrical nature of the second cylinder surface). Bosek fails to teach wherein the first holder part and the second holder part are positioned with respect to one another in such a manner that the third cutting insert receptacle is arranged in the circumferential direction between the first cutting insert receptacle and the second cutting insert receptacle, and in that the second cutting insert 

    PNG
    media_image3.png
    576
    771
    media_image3.png
    Greyscale

Modified Fig. 1 of Bosek (US4936717)

    PNG
    media_image4.png
    726
    828
    media_image4.png
    Greyscale

Modified Fig. 8 of Bosek (US4936717)
Yokota teaches wherein the first holder part (602) and the second holder part (502) are positioned with respect to one another in such a manner that the third cutting insert receptacle is arranged in the circumferential direction between the first cutting insert receptacle and the second cutting insert receptacle, and in that the second cutting insert receptacle is arranged in the circumferential direction between the third cutting insert receptacle and the fourth cutting insert receptacle (See modified Fig. 9 and 11 depicting the positioning of the first, second, third, and fourth cutting insert receptacle). Yokota teaches that 

    PNG
    media_image5.png
    804
    807
    media_image5.png
    Greyscale

Modified Fig. 9 of Yokota (JP2010000569).

    PNG
    media_image6.png
    623
    1101
    media_image6.png
    Greyscale

Modified Fig. 11 of Yokota (JP2010000569).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bosek to incorporate the teachings of Yokota to provide the first and second holder parts with cutting insert receptacles where the third cutting insert receptacle is arranged between the first and second cutting insert receptacle, and that the second cutting insert receptacle is arranged between the third and fourth cutting insert receptacle. Doing so would provide a continuous grinding outer peripheral surface, thereby improving efficiency of grinding of the workpiece (Paragraph 0022). 
Regarding claim 2, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the spacer element (45) is configured as a sleeve (See Fig. 5 and paragraph 11 describing the spacer element 45 as a sleeve).  
Regarding claim 3, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the spacer element (45) comprises a first thread (139) which corresponds with a second thread arranged in the first holder part (30), wherein the milling width can be adjusted by means of an interaction between the first thread and the second thread (See modified Fig. 8 and paragraph 11-12 describing the interaction between the first and second thread).
Regarding claim 4, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the spacer element (45) contacts the second holder part (25, 35) along an annular contact surface (See modified Fig. 4 depicting the spacer element 45 contacting the second holder part 25,35 along an annular contact surface).

    PNG
    media_image7.png
    624
    699
    media_image7.png
    Greyscale

Modified Fig. 4 of Bosek (US4936717)

Regarding claim 5, Bosek as modified teaches the milling tool holder as claimed in claim 4, Bosek further teaches wherein the annular contact surface is arranged perpendicularly to the longitudinal axis (See modified Fig. 4 and 5 depicting the annular contact surface as perpendicular to the longitudinal axis).

    PNG
    media_image8.png
    505
    486
    media_image8.png
    Greyscale

Modified Fig. 5 of Bosek (US4936717)
Regarding claim 6, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the spacer element (45) comprises a third cylinder surface which corresponds to the first cylinder surface of the first holder part (30) (See , wherein a clearance fit is provided first and the third cylinder surface (See modified Fig.  8 depicting the clearance fit between the first and third cylinder surface).
Regarding claim 7, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the spacer element (45) comprises a fourth cylinder surface which corresponds to the second cylinder surface of the second holder part (25, 35) (See modified Fig. 5), wherein a clearance fit is provided second and the fourth cylinder surface (See modified Fig. 8 depicting the clearance fit between the second and fourth cylinder surface).
Regarding claim 8, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the first cylinder surface and the second cylinder surface are offset with respect to one another along the longitudinal axis and extend coaxially with respect to one another (See modified Fig. 8 depicting the first cylinder surface offset from the second cylinder surface on the longitudinal axis and coaxially extending).
Regarding claim 9, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches wherein the locking mechanism (87) comprises a screw which is inserted through the spacer element (45) into a third thread which is arranged in the first holder part (30) (See modified Fig. 8 and paragraph 9 describing the position and thread engagement of the locking mechanism 87).
Regarding claim 10, Bosek as modified teaches the milling tool holder as claimed in claim 9, Bosek further wherein the screw contacts the first holder part (30) and the second holder part (25, 35) but not the spacer element (45) (See Fig. 4 depicting the screw contacting the second holder part 25, 35 and through the spacer element 45, and paragraph 10 describing the 
Regarding claim 11, Bosek as modified teaches the milling tool holder as claimed in claim 10, Bosek further teaches wherein the screw contacts the second holder part (25, 35) along a conical surface (See modified Fig. 4 depicting the conical surface).
Regarding claim 12, Bosek as modified teaches the milling tool holder as claimed in claim 1, Bosek further teaches comprising an adjustment adapter (35) which is configured for adjusting the position of the spacer element (45), wherein the spacer element (45) comprises a first tool engagement (150) which matches the adjustment adapter (35), and wherein the adjustment adapter additionally comprises a second tool engagement (See modified Fig. 8 depicting the second tool engagement and paragraph 11 describing the interaction between the adjustment adapter and spacer element 45).
Regarding claim 13, Bosek as modified teaches the milling tool holder as claimed in claim 1. Bosek fails to teach wherein the first holder part and the second holder part contact one another along multiple torque driving faces which correspond with one another, wherein the torque driving faces enclose an angle of less than 5° with a radial direction which extends perpendicularly with respect to the longitudinal axis and to the circumferential direction. 
Yokota teaches wherein the first holder part (602) and the second holder part (502) contact one another along multiple torque driving faces which correspond with one another (See modified Fig. 11 depicting the torque driving faces), wherein the torque driving faces enclose an angle of less than 5 °with a radial direction which extends perpendicularly with respect to the longitudinal axis and to the circumferential direction. See modified Fig. 9 depicting the multiple torque driving faces and the longitudinal axis as 
To provide the device of Bosek with the multiple torque driving faces with an angle of less than 5° to evenly distribute torque forces on the cutting receptacles and reduce flexing, as suggested by Yokota, would have been obvious to one skilled in the art for the following reason:
Under KSR rationale – use of known technique to improve similar devices in the same way: 
 	Bosek discloses a prior art milling tool upon which the claimed invention (Alternating cutting receptacles with contacting torque driving faces) can be seen as an improvement (Bosek provides cutting receptacles of two holder with axial faces contacting)
Yokota teaches a prior art comparable device (milling tool) having alternating cutting receptacles having alternating cutting receptacles that correspond with contacting torque driving faces for evenly distributing torque forces on the cutting receptacles and reduce flexing. 
Thus, the manner of enhancing a particular device (milling tool) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Yokota. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art milling tool of Bosek and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that alternating cutting receptacles that correspond with contacting torque driving faces in Bosek would evenly distribute torque forces on the cutting receptacles and reduce flexing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722